      6:17-cv-02995-MGL-KFM          Date Filed 06/29/20    Entry Number 55        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

MARCUS GIBBS,                                    §
                       Petitioner,               §
                                                 §
vs.                                              §     CIVIL ACTION 6:17-2995-MGL-KFM
                                                 §
UNITED STATES OF AMERICA,                        §
                Respondent.                      §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                AND DISMISSING THIS ACTION WITH PREJUDICE

         Petitioner Marcus Gibbs (Gibbs), who is self represented, filed this action against

Respondent United States of America seeking mandamus relief. The matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting to the Court this case be dismissed for lack of prosecution. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
   6:17-cv-02995-MGL-KFM            Date Filed 06/29/20       Entry Number 55         Page 2 of 2




       The Magistrate Judge filed the Report on June 10, 2020, but Gibbs failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE for lack of prosecution.

       IT IS SO ORDERED.

       Signed this 29th day of June, 2020, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                  2
